Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                       December 8, 2020

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 52613-1-II

                               Respondent,

         v.

    TERYSA ANN BRAKE,                                     PUBLISHED IN PART OPINION

                               Appellant.

        MELNICK, J. — Terysa Ann Brake appeals her 2018 bail jumping conviction. In the

published portion of this opinion we address her argument that the 2020 changes to the bail

jumping statute, RCW 9A.76.170, require vacating her conviction. We conclude that the 2020

changes to the bail jumping statute do not apply to Brake’s conviction. In the unpublished portion

of this opinion we address Brake’s argument that the trial court erred by not finding that Brake

knowingly failed to appear and by becoming a witness during Brake’s bench trial in violation of

ER 605 and due process. Finding no error, we affirm.

                                             FACTS1

        The State originally charged Brake with possession of stolen property in the second degree.

On February 12, 2018, she appeared for her arraignment. The trial court released Brake after she

posted bail. The court advised Brake of her rights and notified her that she must return on April

3, 2018 for an omnibus hearing. The release order stated that Brake must “make all Court


1
 The following facts are based on the trial court’s findings of fact following Brake’s bench trial,
which are unchallenged and therefore verities on appeal. State v. Homan, 181 Wn.2d 102, 106,
330 P.3d 182 (2014).
52613-1-II


Appearances as directed.” Clerk’s Papers (CP) at 19. The court also “advised [Brake] orally that

she was required to make her court appearances.” CP at 19. Brake signed the order for release

with these conditions.

       Brake appeared at the next three scheduled omnibus hearings, all of which the court

continued at Brake’s request. At the third hearing, the court issued a written order stating that

“[Brake] must personally be present” at the next hearing scheduled for June 28. CP at 21.

       On June 28, Brake did not appear. The court issued a warrant for her arrest. Five days

later, Brake appeared before the court and moved to quash the warrant. The court quashed the

warrant. Brake did not explain why she failed to appear at the omnibus hearing.

       The State charged Brake with bail jumping and dismissed the possession charge. The

matter proceeded to a bench trial.

       The trial court found Brake guilty, entering findings of fact and conclusions of law. The

court labeled one section “FINDINGS OF FACT” and the other section “RULING.” CP at 18, 24.

In paragraph 2 of the ruling section, the court stated:

       [T]he State is required to prove beyond a reasonable doubt that [Brake] knowingly
       failed to appear before the Court, having been on bail with the requirement of a
       subsequent personal appearance before the Court. The State has proven beyond
       reasonable doubt that [Brake], on bail, was released with the requirement that she
       personally make all future court appearances. Further, the State has proven beyond
       reasonable doubt that [Brake] failed to personally appear before the Court on June
       28, 2018 at 10:30 a.m. for omnibus, having been advised that her personal
       appearance was required.

CP at 24. Brake appeals.




                                                  2
52613-1-II


                                             ANALYSIS

I.     RETROACTIVITY OF RCW 9A.76.170

       We first address whether Brake’s conviction should be vacated based on recent changes

to the bail jumping statute, RCW 9A.76.170. We permitted the parties to provide supplemental

briefing on this issue. Brake argues that the changes to RCW 9A.76.170 apply retroactively to

her charge because her appeal is not final and for other reasons set forth below. We disagree.

       A.      Standard of Review and Legal Principles

       Determining whether a statute is retroactive is a question of law that we review de novo.

State v. Schenck, 169 Wn. App. 633, 642, 281 P.3d 321 (2012).

       RCW 10.01.040 states that “[n]o offense committed . . . previous to the time when any

statutory provision shall be repealed, whether such repeal be express or implied, shall be affected

by such repeal, unless a contrary intention is expressly declared in the repealing act.” Moreover,

statutes are presumed to be prospective unless there is a clear indication that the legislature

intended a retroactive effect. City of Ferndale v. Friberg, 107 Wn.2d 602, 605, 732 P.2d 143

(1987). Thus, a statute in effect on the date of a criminal offense is the applicable statute “absent

clear legislative intent to the contrary.” In re Pers. Restraint of Flint, 174 Wn.2d 539, 559 n.9,

277 P.3d 657 (2012).

       B.      No Retroactive Intent

       Brake committed her offense on June 28, 2018. At that time, former RCW 9A.76.170

(2001) stated, “Any person having been released by court order or admitted to bail with knowledge

of the requirement of a subsequent personal appearance before any court of this state . . . and who

knowingly fails to appear . . . is guilty of bail jumping.”




                                                  3
52613-1-II


         On March 7, 2020, the legislature amended RCW 9A.76.170. LAWS OF 2020, ch. 19, §§

1, 2. The law took effect on June 11, 2020. LAWS OF 2020, ch. 19, §§ 1, 2.

         Under the prior law, felony bail jumping required only failure to appear “before any court

of this state.” Former RCW 9A.76.170(1), (3) (2001). Under the 2020 law, felony bail jumping

requires a person to fail to appear for trial. LAWS OF 2020, ch. 19, § 1(1)(a). The legislature also

created a separate section for failure to appear for a court date other than trial and downgraded the

crime to either a gross misdemeanor or no crime at all. LAWS OF 2020, ch. 19, § 2.2 As part of the

new crime of failure to appear or surrender for a non-trial court date, the State must either prove

that the defendant did not appear and did not move to quash the warrant within thirty days of its

issuance or that the defendant had a prior warrant issued in the case for failing to appear. RCW

9A.76.190(1)(b)(i)-(ii).

         The legislature did not state that the statute would apply retroactively. Accordingly, we

presume the revised statute is prospective only.

         C.     State v. Ramirez

         Brake argues we should not presume RCW 9A.76.170 is prospective based on State v.

Ramirez, 191 Wn.2d 732, 749, 426 P.3d 714 (2018), because the 2020 amendments became

effective while her case was pending on direct appeal. We disagree.

         Ramirez addressed whether the 2018 legislative amendments to the legal financial

obligation (LFO) statutes applied to a case pending on direct appeal. 191 Wn.2d at 747-49. The

defendant in Ramirez appealed the trial court’s imposition of discretionary LFOs, arguing that the

court had failed to make an adequate inquiry into his ability to pay. 191 Wn.2d at 736-37.




2
    This section has been codified as RCW 9A.76.190.


                                                   4
52613-1-II


       Ramirez concluded that the trial court had erred in imposing the LFOs without making an

adequate inquiry into his ability to pay, which normally would have entitled the defendant to

resentencing. Ramirez, 191 Wn.2d at 746. However, while the appeal was pending the legislature

enacted amendments to the LFO statutes that prohibited the imposition of discretionary LFOs and

the criminal filing fee on indigent defendants. Ramirez, 191 Wn.2d at 746. The defendant argued

that these amendments applied to his appeal, and therefore the Supreme Court should strike the

LFOs because he was indigent rather than remanding for resentencing. Ramirez, 191 Wn.2d at

746.

       The court agreed and held that the 2018 LFO amendments “concern the court’s ability to

impose costs on a criminal defendant following conviction” and Ramirez’s case was on appeal as

a matter of right when the amendments became effective. Ramirez, 191 Wn.2d at 749. The court

concluded that “[b]ecause [the LFO] amendments pertain to costs imposed upon conviction and

Ramirez’s case was not yet final when the amendments were enacted, Ramirez [was] entitled to

benefit from this statutory change.” Ramirez, 191 Wn.2d at 749.

       Brake suggests that Ramirez adopted a rule of prospective application of statutory

amendments to all cases pending on direct appeal. However, the court in Ramirez clearly limited

its holding to “costs imposed on criminal defendants following conviction.” Ramirez, 191 Wn.2d

at 747. Ramirez did not state a rule of general application to all issues in all cases and it did not

overrule precedent. We decline to adopt Brake’s proposed rule on prospective application of new

or amended statutes.

       D.      Other Reasons for Retroactive Application

       Brake next argues that the 2020 revisions to RCW 9A.76.170 apply retroactively because

RCW 10.01.040 has been interpreted too narrowly by Washington courts and because the lack of



                                                 5
52613-1-II


a clause relating to retroactive application renders the bail jumping statute ambiguous and subject

to statutory interpretation. We disagree.

       We have previously held that RCW 10.01.040 “creates an easily-administered, bright-line

rule.” State v. Kane, 101 Wn. App. 607, 618, 5 P.3d 741 (2000). There is nothing fundamentally

unfair in convicting offenders “in accordance with the law they presumably were aware of at the

time they committed their offenses.” Kane, 101 Wn. App. at 618. Moreover, we have recently

held that when the legislature downgrades the culpability of an offense and does not include any

indication that the legislature intended the change to apply retroactively then RCW 10.01.040

applies. State v. Molia, 12 Wn. App. 2d 895, 904, 460 P.3d 1086 (2020). We decline Brake’s

invitation to construe RCW 10.01.040 differently.

       We also reject Brake’s contention that the statute is ambiguous and subject to statutory

interpretation. Our legislature clearly did not include language that the statute was meant to apply

retroactively. We decline to view this omission as an ambiguity. See State v. Delgado, 148 Wn.2d

723, 731, 63 P.3d 792 (2003). Moreover, “we do not have the power to read into a statute that

which we may believe the legislature has omitted, be it an intentional or an inadvertent omission.”

State v. Martin, 94 Wn.2d 1, 8, 614 P.2d 164 (1980).

       We conclude that there is no clear legislative intent that the 2020 amendments to the bail

jumping statute apply retroactively. Therefore, the version of the statute in effect on the date of

Brake’s offense is the one that applies to her.

       A majority of the panel having determined that only the foregoing portion of this opinion will

be printed in the Washington Appellate Reports and that the remainder shall be filed for public record

in accordance with RCW 2.06.040, it is so ordered.




                                                  6
52613-1-II


                                     ADDITIONAL FACTS

       Mary Allen from the Kitsap County clerk’s office testified. The State asked Allen to read

transcripts from some of Brake’s prior proceedings. The following colloquy occurred between her

and the trial judge:

       ALLEN: “I can do Thursday, the 28th, at 10:30.”

       ....

       THE COURT: Who is the speaker of the “I can do Thursday”?

       ALLEN: The court, which was Judge Bassett.

       THE COURT: I’m all over this case, aren’t I?

Report of Proceedings (RP) (Oct. 8, 2018) at 39.

       Later, Allen again stated that the trial judge had presided over the June 28 hearing. The

judge commented, “Again? I don’t remember these but that’s fine.” RP (Oct. 8, 2018) at 42.

Allen continued reading court documents, “‘Then we can go ahead and call [Brake]. . . . I’ll just

double check to make sure. She was out on $10,000 at one point.’” RP (Oct. 8, 2018) at 42. The

judge then asked, “And that’s the court speaking?” Allen responded, “That’s correct.” RP (Oct.

8, 2018) at 42.

       The following questioning then took place between defense counsel and Allen:

              [DEFENSE COUNSEL:] Is it possible that that April 3rd clerk’s note is
       erroneous as to whether or not [Brake was] in custody?

                  [ALLEN:] Yes.

                  ....

               THE COURT: Mr. McPherson, I hope you’re not intimating that I made an
       error in my calling and then finding [Brake] not present for the court date that is at
       the crux of this case.




                                                 7
52613-1-II


             [DEFENSE COUNSEL:] No, Your Honor. I’m just—I’ll discuss that in
       argument in the future.

               THE COURT: All right.

RP (Oct. 8, 2018) at 48.

       Brake testified that around June 28 she was involved in a contentious dispute with her

husband. However, she could not recall anything specific about events occurring on June 28.

       During closing argument, the State argued that it offered transcripts and documents

showing that Brake had notice that she must appear at her hearings. The judge then interjected

“And fortunately I’m the one who signed most of them.” RP (Oct. 8, 2018) at 71.

                                           ANALYSIS

I.     KNOWLEDGE

       Brake argues that the trial court erred by failing to make a finding that she knowingly failed

to appear on June 28, 2018 and that such finding could not be made based on the evidence. We

disagree.

       A.      Standard of Review and Legal Principles

       After bench trials, a court must enter written findings and conclusions. CrR 6.1(d); State

v. Head, 136 Wn.2d 619, 621-22, 964 P.2d 1187 (1998). The findings must address the elements

of each crime separately and indicate the factual basis for each. State v. Denison, 78 Wn. App.

566, 570, 897 P.2d 437 (1995). If the written findings do not address each element of the offense,

and there is no evidence in the record to support the omitted findings, reversing and dismissing the

charge is warranted. State v. Alvarez, 128 Wn.2d 1, 19, 904 P.2d 754 (1995).

       “‘The test for determining the sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond a reasonable doubt.’” State v. Witherspoon, 180 Wn.2d 875, 883, 329 P.3d 888 (2014)


                                                 8
52613-1-II


(quoting State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992)). A defendant’s claim of

insufficient evidence admits the truth of the State’s evidence and “‘all inferences that reasonably

can be drawn [from it].’” State v. Condon, 182 Wn.2d 307, 314, 343 P.3d 357 (2015) (alteration

in original) (quoting Salinas, 119 Wn.2d at 201). For a fact finder to reasonably draw inferences

from proven circumstances, the inference must be rationally related to the proven fact and reason

and experience must support the inference. State v. Bencivenga, 137 Wn.2d 703, 707, 974 P.2d

832 (1999). “‘A presumption is only permissible when no more than one conclusion can be drawn

from any set of circumstances.’” Bencivenga, 137 Wn.2d at 708 (quoting State v. Jackson, 112

Wn.2d 867, 876, 774 P.2d 1211 (1989)).

       B.      Knowledge Finding

       Brake contends we must reverse because the trial court failed to make a written finding of

knowledge. We disagree.

       As set forth above, bail jumping has a knowledge element. The knowledge element the

State must prove is that the defendant was “released . . . or admitted to bail with knowledge of the

requirement of a subsequent personal appearance.” Former RCW 9A.76.170(1).

       Here, in paragraph 2 of the court’s ruling section, the court stated:

       [T]he State is required to prove beyond a reasonable doubt that [Brake] knowingly
       failed to appear before the Court, having been on bail with the requirement of a
       subsequent personal appearance before the Court. The State has proven beyond
       reasonable doubt that [Brake], on bail, was released with the requirement that she
       personally make all future court appearances. Further, the State has proven beyond
       reasonable doubt that [Brake] failed to personally appear before the Court on June
       28, 2018 at 10:30 a.m. for omnibus, having been advised that her personal
       appearance was required.




                                                 9
52613-1-II


CP at 24. The court, in writing, set forth the knowledge element and the facts that support it.

This ruling satisfies CrR 6.1(d). We next look to whether the record establishes that the State

met its burden of proof.

       C.      Unchallenged Findings Establish Knowledge

       The State must prove that a defendant had been given notice to appear at her required court

dates. State v. Cardwell, 155 Wn. App. 41, 47, 226 P.3d 243 (2010). But the State is not required

to prove that the defendant still had that date in mind on the hearing date. See State v. Ball, 97

Wn. App. 534, 536-37, 987 P.2d 632 (1999) (knowledge established where defendant signed a

document that set the date for his next court appearance).

       In the 10 years since Cardwell, we have repeatedly applied its holding: to prove bail

jumping, the State must prove the court gave the defendant notice of the required court date. E.g.,

State v. Boyd, 1 Wn. App. 2d 501, 517, 408 P.3d 362 (2017) (order stating defendant’s presence

was required on a particular date, signed by defendant, was sufficient evidence).

       Here, based on the unchallenged findings of fact, the trial court advised Brake of her rights

and notified her that she must return on April 3, 2018. The release order stated that Brake must

“make all Court Appearances as directed.” CP at 19. The court also “advised [Brake] orally that

she was required to make her court appearances.” CP at 19. Brake signed the order for release

with these conditions. Brake subsequently appeared in court on three separate occasions. At each,

she requested a continuance. At the last one, the court set the omnibus hearing for June 28, 2018.

The order stated that “[Brake] must personally be present” at the June 28 hearing. CP at 20. These




                                                10
52613-1-II


unchallenged findings show Brake had knowledge that she was required to appear for court on

June 28.3

II.       TRIAL JUDGE AS WITNESS

          Brake lastly argues that the trial judge violated ER 605 and her due process rights by

becoming a witness at Brake’s bench trial by commenting that he presided over her prior

proceedings. We disagree.

          A.     Legal Principles and Standard of Review

ER 605 states, “The judge presiding at the trial may not testify in that trial as a witness.” This may

include when the trial judge does not formally testify but inserts his or her own personal experience

into the decision-making process. Vandercook v. Reece, 120 Wn. App. 647, 652, 86 P.3d 206

(2004). But “judges do not leave their common experience and common sense outside the

courtroom door.” In re Estate of Hayes, 185 Wn. App. 567, 598, 342 P.3d 1161 (2015).

          Due process rights under the Fourteenth Amendment to the United States Constitution and

article I, section 3 of the Washington State Constitution require that a defendant receive a fair trial.

We review constitutional issues de novo. State v. Vance, 168 Wn.2d 754, 759, 230 P.3d 1055

(2010).

          B.     Judge Not a Witness

          It is apparent from the record that Judge Bassett was not a witness for the State. A judge

who presided over a prior proceeding does not make the judge a witness in the current proceeding.

We note that the judge’s comments are troublesome, but he used no personal knowledge in


3
  Brake filed a statement of additional authority citing State v. Bergstrom, ___ Wn. App. 2d. ___,
474 P.3d 578 (2020), relating to properly instructing the jury regarding knowledge. Our case is
distinguished from Bergstrom because our case involved a bench trial and the court expressly
stated in its ruling that “The State is required to prove beyond a reasonable doubt that [Brake]
knowingly failed to appear.” CP at 24.


                                                  11
52613-1-II


assessing whether the evidence was sufficient for guilt. He merely noted that he presided over

Brake’s prior proceedings. Whether Brake was present at the prior hearing was not a fact in

dispute.4 An impermissible comment from a trial judge is harmless when “[the] record provides

overwhelming untainted evidence supporting each element of each count on which [the defendant]

was convicted.” State v. Lane, 125 Wn.2d 825, 840, 889 P.2d 929 (1995).

       Because the trial judge did not testify in this matter, no ER 605 violation occurred.

Similarly, because the trial judge provided no evidence of guilt to render Brake’s trial unfair, there

was no due process violation. Moreover, even if there was error it would be harmless because

overwhelming untainted evidence showed she did not appear.

       We affirm.




                                                              Melnick, J.

We concur:




       Worswick, P.J.




       Cruser, J.




4
  The State had to prove this element beyond a reasonable doubt; however, Brake never contested
the fact she did not appear as ordered.


                                                 12